U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54107 COLORSTARS GROUP (Exact name of registrant as specified in its charter) Nevada 06-1766282 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10F, No. 566 Jung Jeng Rd. Sindian City, New Taipei City 231, Taiwan, R.O.C. (Address of principal executive offices) (949) 336-6161 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No x Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As ofSeptember 30,2014, there were 67,448,890 shares of common stock, par value $0.001, issued and outstanding. COLORSTARS GROUP FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1 Financial Statements 3 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3 Quantitative and Qualitative Disclosures About Market Risk 20 Item4 Controls and Procedures 20 PART II – OTHER INFORMATION Item1 Legal Proceedings 20 Item1A Risk Factors 21 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 21 Item3 Defaults Upon Senior Securities 21 Item4 Mine Safety Disclosures 21 Item5 Other Information 21 Item6 Exhibits 22 SIGNATURES 23 PART IFINANCIAL INFORMATION Item 1. Financial Statements. COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (IN US$) September 30, 2014 December 31, 2013 Assets Current assets: Cash and equivalents $156,232 $186,957 Accounts receivable, net of allowance for doubtful accounts of $59,140 at September 30, 2014 and $42,227 at December 31, 2013 101,419 126,025 Inventory 778,691 793,335 Prepaid expenses and other current assets 58,354 65,459 Total current assets 1,094,696 1,171,776 Equipment, net of accumulated depreciation 122,448 153,062 Investments 166,782 223,990 Intangible assets - 139 Total assets $1,383,926 $1,548,967 Liabilities and stockholders’ equity Current liabilities: Short term loan $558,146 $402,212 Accounts payable 102,275 187,443 Accrued expenses 16,025 20,913 Receipts in advance and other current liabilities 28,960 8,853 Total current liabilities 705,406 619,421 Commitments and Contingencies – Note 13 Stockholders’ equity Common Stock –Par Value $0.001 67,448,890 shares issued and outstanding at September 30, 2014 and December 31, 2013 67,449 67,449 Additional paid in capital 3,112,230 3,112,230 Accumulated other comprehensive income 254,206 261,108 Accumulated deficit (2,755,365) (2,511,241) Total stockholders’ equity 678,520 929,546 Total liabilities and stockholders’ equity $1,383,926 $1,548,967 The accompanying notes are an integral part of the financial statements. 3 COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATION AND COMPREHENSIVE LOSS (UNAUDITED) (IN US$) Three months ended September 30, 2014 2013 Net sales $416,204 $345,430 Cost of goods sold 340,502 233,208 Gross profit 75,702 112,222 Operating expenses Selling, general and administrative 120,999 177,146 Research and development - 17,021 Total operating expenses 120,999 194,167 Loss from operations (45,297) (81,945) Other income (expenses) Interest expense (net) (1,976) (3,492) Share of investee’s operating results (net) - (39,000) Gain (loss) on foreign exchange, net 13,870 (9,493) Other, net (1,203) 44 Loss before income tax (34,606) (133,886) Income tax benefit (expense) (2,311) 611 Net loss (36,917) (133,275) Other comprehensive income (loss), net Translation adjustment 32,322 107,599 Total comprehensive loss $(4,595) $(25,676) Earnings per share attributable to common stockholders: Basic and diluted per share $0.00 $0.00 Weighted average shares outstanding: Basic and diluted 67,448,890 67,448,890 The accompanying notes are an integral part of the financial statements. 4 COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATION AND COMPREHENSIVE LOSS (UNAUDITED) (IN US$) Nine months ended September 30, 2014 2013 Net sales $915,000 $1,281,480 Cost of goods sold 696,111 850,494 Gross profit 218,889 430,986 Operating expenses Selling, general and administrative 410,083 645,237 Research and development 5,983 48,182 Total operating expenses 416,066 693,419 Loss from operations (197,177) (262,433) Other income (expenses) Interest expense (net) (6,222) (9,574) Share of investee’s operating results (net) (54,984) (124,108) Gain (loss) on foreign exchange, net 11,302 15,489 Gain on disposal of investment - 52,159 Other, net 1,554 5,985 Loss before income tax (245,527) (322,482) Income tax benefit (expense) 1,403 (5,014) Net loss $(244,124) $(327,496) Other comprehensive income (loss), net Translation adjustment 6,902 43,000 Total comprehensive loss $(237,222) $(284,496) Earnings per share attributable to common stockholders: Basic and diluted per share $0.00 $0.00 Weighted average shares outstanding: Basic and diluted 67,448,890 67,448,890 The accompanying notes are an integral part of the financial statements. 5 COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (IN US$) For three months ended September 30, 2014 2013 Cash flows from operating activities Net (loss) $(36,917) $(133,275) Depreciation and amortization 9,304 14,445 Provision for doubtful accounts - 963 Share of investment loss - 39,000 Changes in operating assets and liabilities: Other assets - - Accounts receivable 128 (26,396) Inventories 6,385 (37,479) Prepaid expenses and other current assets (3,769) 22,923 Accounts payable 5,705 (41,436) Accrued expenses (1,295) (5,479) Receipts in advance and other current liabilities 14,987 6,983 Cash flows (used in) operating activities (5,472) (159,751) Cash flows from financing activities Proceeds from bank loan 55,987 - Cash flows provided from (used in) financing activities 55,987 - Effect of exchange rate changes on cash and cash equivalents (10,618) 97,090 Net increase (decrease) in cash and cash equivalents 39,897 (62,661) Beginning cash and cash equivalents 116,335 307,260 Ending cash and cash equivalents 156,232 $244,599 Supplemental disclosure of cash flow information Cash paid during the period for: Interest $(1,978) $(3,493) Tax paid 2,286 627 The accompanying notes are an integral part of the financial statements.\ 6 COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (IN US$) For nine months ended September 30, 2014 2013 Cash flows from operating activities Net (loss) $(244,124) $(327,496) Depreciation and amortization 27,865 36,297 Gain on disposal of investment - (52,159) Provision for doubtful accounts 2,300 26,792 Share of investment loss 54,984 124,108 Changes in operating assets and liabilities: Accounts receivable 22,306 (18,662) Inventories 14,644 (23,118) Prepaid expenses and other current assets 7,105 13,551 Accounts payable (85,167) (108,139) Accrued expenses (4,888) 261 Receipts in advance and other current liabilities 20,107 2,455 Cash flows (used in) operating activities (184,868) (326,110) Cash flows from investing activities Addition to fixed assets - - Proceed from sale of investment - 105,840 Cash flows provided from (used in) investing activities - 105,840 Cash flows from financing activities Increase in short-term loans 155,934 Cash flows provided from (used in ) financing activities 155,934 Effect of exchange rate changes on cash and cash equivalents (1,791) 58,769 Net (decrease) in cash and cash equivalents (30,725) (161,501) Beginning cash and cash equivalents 186,957 406,100 Ending cash and cash equivalents $156,232 $244,599 Supplemental disclosure of cash flow information Level 1 Inputs. Cash paid during the period for: Interest $6,287 $9,690 Tax paid (1,403) 5,014 The accompanying notes are an integral part of the financial statements. 7 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of Business and Basis of Presentation Nature of Business – Circletronics Inc., now ColorStars Group (“the Company”), was incorporated in Canada on January 21, 2005. Circletronics Inc.- was redomiciled to Nevada and its name changed to ColorStars Group on November 3, 2005. ColorStars Group owns 100% of the shares of ColorStars Inc. Color Stars Inc. (“Color Stars TW”, “the Subsidiary”) was incorporated as a limited liability company in Taiwan, Republic of China in April 2003 and commenced its operations in May 2003. The Subsidiary is mainly engaged in manufacturing, designing and selling light-emitting diode and lighting equipment. Basis of Presentation - The accompanying unaudited consolidated financial statements of ColorStars Group and Color Stars Inc. (“the Company”) have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to the Quarterly Report on Form 10-Q and Rule10-01 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for a complete presentation of the financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for fair statement of the financial position, results of operations and cash flows for the nine months ended September 30, 2014 and 2013 have been included. For further information, refer to the consolidated financial statements and footnotes included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013. Operating results for the nine months ended September 30, 2014 are not necessarily indicative of the results to be expected for any subsequent interim period or for the year ending December 31, 2014. Basis of Consolidation - The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. All intercompany accounts and transactions have been eliminated. Note 2 - Recent Adopted Accounting Pronouncements Income tax - In July 2013, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update (“ASU”) No. 2013-11 “Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists.” ASU No. 2013-11 is a new accounting standard on the financial statement presentation of unrecognized tax benefits. The new standard provides that a liability related to an unrecognized tax benefit would be presented as a reduction of a deferred tax asset for a net operating loss carryforward, a similar tax loss or a tax credit carryforward if such settlement is required or expected in the event the uncertain tax position is disallowed. The new standard becomes effective for the Company on January 1, 2014 and it should be applied prospectively to unrecognized tax benefits that exist at the effective date with retrospective application permitted. The Company is currently assessing the impacts of this new standard. 8 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3 - Concentration of Risk Financial instruments that potentially subject the Company to significant concentration of credit risk consist principally of accounts receivable, cash and cash equivalents. The Company’s cash and cash equivalents are maintained with high quality institutions, the compositions and maturities of which are regularly monitored by management. Through September 30, 2014, the Company had not experienced any losses on such deposits. Accounts receivable include amounts due from customers primarily in the manufactory industry. The Company performs ongoing credit evaluations of its customers’ financial condition and limits the amount of credit extended when deemed necessary, but generally requires no collateral. The Company also maintains allowances for potential credit losses. In estimating the required allowances, the Company takes into consideration the overall quality and aging of the receivable portfolio, the existence of a limited amount of credit insurance and specifically identified customer risks. Through September 30, 2014, such losses have been within management’s expectations. For the nine months ended September 30, 2014, products sold to the Company’s largest customer, accounted for approximately 18.03%. Products purchased from the Company’s first two largest suppliers were accounted for approximately 32.78% of the total purchases. Note 4 - Earnings Per Share Basic net loss per share is computed by dividing net loss for the period by the weighted average number of shares of common stock outstanding during the period. The following table sets forth the computation of basic and diluted net loss per share for the periods indicated: Three months ended September 30, Nine months ended September 30, 2014 2013 2014 2013 Net loss attributable to common stockholders $(36,917) $(133,275) $(244,124) $(327,496) Weighted average common stock outstanding – Basic and diluted 67,448,890 67,448,890 67,448,890 67,448,890 Earnings per share attributable to common stockholder Basic and diluted $.00 $.00 $.00 $.00 9 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 5 - Accumulated Other Comprehensive loss The following table includes the changes in accumulated other comprehensive (loss) by component under the ASC on “Comprehensive Income” for the three months and nine months ended September30, 2014: Three months ended September 30, 2014 Foreign currency translation Balance, June 30, 2014 $286,528 Foreign currency translation, net of taxes (32,322) Balance, September 30, 2014 $254,206 Nine months ended September 30, 2014 Foreign currency translation Balance, December 31, 2013 $261,108 Foreign currency translation, net of taxes (6,902) Balance, September 30, 2014 $254,206 Note 6 - Long Term Investments September 30, 2014 December 31, 2013 Equity method investment – Anteya Technology Corp Carrying value of investment at the beginning $223,990 $425,345 Share of associate’s loss (54,984) (173,570) Exchange difference (2,224) (27,785) Carrying value at the end 166,782 223,990 Cost-method investments – Phocos At cost - 53,681 Impairment for the year - (53,681) Carrying value at the end - - Net value $166,782 $223,990 10 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 6 - Long Term Investments (continued) Anteya Technology Corp (Anteya) is a private company incorporated in Taiwan. The equity interest held by the Company is 17.33%. Fin-Core Corporation (FCC) is a private company incorporated in Taiwan. The number of shares of Fin-Core held by the Company is 57,143 shares, 5.19% at September 30, 2014 and December 31, 2013. The Company recorded the investment in Fin-Core Corporation at cost, less accumulated impairments. Phocos AG is a private company incorporated in Germany. On May 27, 2013, the Company sold all of its shares to third party. The total proceeds were EURO84,000 or USD105,840. The sale of the investment resulted in a USD52,159 gain. The unaudited financial information of Anteya Technology Corp. as of September 30, 2014 and December 31, 2013 and for nine months ended September, 2014 and 2013 (in US dollars) are as follows: Balance sheet September 30, 2014 December 31, 2013 Current assets $3,669,958 $3,655,318 Non-current assets 983,420 799,974 Total assets 4,653,378 4,455,292 Current liabilities 3,597,591 2,891,306 Non-current liabilities 147,763 358,049 Stockholders’ equity 908,024 1,205,937 Total stockholders’ equity and liabilities 4,653,378 $4,455,292 Nine months ended September 30, Statement of operation 2014 2013 Net sale $1,409,764 $2,178,089 Cost of goods sold (1,383,157) (1,894,189) Gross profit 26,607 283,900 Operating and non-operating expenses (746,690) (837,575) Net loss $(720,082) $(553,675) 11 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 7 - Inventory Inventories stated at the lower of cost or market value are as follows: September 30, 2014 December 31, 2013 Finished goods $778,691 $793,335 Note 8 - Income Taxes The Company is subject to U.S. federal income tax as well as income tax in states and foreign jurisdictions. For the major taxing jurisdictions, the tax years 2006 through 2014 remain open for state and federal examination. The Company believes assessments, if any, would be immaterial to its consolidated financial statements. With respect to the foreign jurisdiction, the Company is no longer subject to income tax audits for the year 2014 (inclusive). The income tax provision information is provided as follows: Three months ended September 30, Nine months ended September 30, 2014 2013 2014 2013 Loss before provision for income taxes $(34,606) $(133,886) $(245,527) $(322,482) (Provision) benefit for income taxes $(2,311) $611 $1,403 $(5,014) Note 9 - Accrued Expenses September 30, 2014 December 31, 2013 Salaries and allowance $10,992 $4,931 Insurance 4,932 11,959 Tax payable 22 - Others 79 4,023 $16,025 $20,913 12 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 10 - Bank Short Term Debt September 30, 2014 December 31, 2013 Bank loan payable to Taiwan banks $558,146 $402,212 The Company signed revolving credit agreements with a lending institution. The interest rate on short-term borrowings outstanding as of September 30, 2014 is 1.94% per annum, as of December 31, 2013, interest rate is 1.94% per annum. The short term debt is secured by: personal guarantee from directors the realty property of spouse of directors Note 11 - Geographic Information Product revenues for the six months ended September 30, 2014 and 2013 are as follows: Three months ended September 30, Nine months ended September 30, 2014 2013 2014 2013 Customers based in: Europe $64,604 $185,955 $332,660 $667,574 Asia 199,872 60,859 255,233 237,794 United States 149,255 79,811 323,740 279,260 Others 2,473 18,805 3,367 96,852 $416,204 $345,430 $915,000 $1,281,480 Note 12 - Related Party Transactions The Company has recorded expenses and sales for the following related party transactions for nine months ended September 30, 2014 and 2013: Nine months ended September 30, 2014 2013 Purchase from Anteya Technology Corp $213,069 $544,659 Rent paid to Mr. Wei-Rur Chen 35,874 36,327 Sale to Anteya Technology Corp 165,016 - As of the balance sheet date indicated, the Company had the following receivable recorded with respect to related party transactions: Nine months ended September 30, 2014 2013 Receivable: Mr. Wei-Rur Chen - 13 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 12 - Related Party Transactions (continued) As of the balance sheet date indicated, the Company had the following liabilities recorded with respect to related party transactions: September 30, 2014 December 31, 2013 Liabilities: Anteya Technology Corp $49,791 $107,498 The Company leases office space from Mr. Wei-Rur Chen which the term for the agreement is from November 2010 to November 2015. The Company conducted business with a related party company Anteya Technology Corp. The Company owns 17.33% of the outstanding common stock of Anteya Technology Corp as of September 30, 2014. All transactions were at market-based prices. Note 13 – Commitments and Contingencies: Nine months ended September 30, 2014 2013 Rent expenses $75,028 $87,798 The company leases offices in Taiwan and in California, US under operating leases. Minimum future rental payments due under non-cancelable operating leases with remaining terms at September 30, 2014 are as follows: 2014 2015 65,818 $84,046 Note 14 - Subsequent Events The Company evaluated all events subsequent to September 30, 2014 through the date of the issuance of the financial statements and there are no other significant or material transactions to be reported. 14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Forward Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes”, “project”, “expects”, “anticipates”, “estimates”, “intends”, “strategy”, “plan”, “may”, “will”, “would”, “will be”, “will continue”, “will likely result”, and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and we are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse effect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Overview (a) Business Overview . ColorStars Group (“we”, “us”, “our”, the “Company”) was initially incorporated in the Province of Ontario, Canada on January 21, 2005. On November 3, 2005, we converted to a Nevada corporation. We are a vertically integrated lighting company that develops light emitting diodes (“LED”) based lighting products for general consumer applications as well as LED lighting products for professional lighting installations. Our LED lighting application development activity is focused in the areas of LED packaging, optical lens and heat management, retrofitting of existing LED lamps and bulbs, and general development of lighting fixtures for general and special lighting applications. (b) Significant Business Transactions Overview . On July 24, 2005, we entered into an acquisition agreement with ColorStars, Inc., a Taiwanese corporation (“ColorStars Taiwan”), pursuant to which, on February 14, 2006, the shareholders of ColorStars Taiwan were issued shares of our Company in exchange for their shares of ColorStars Taiwan. This resulted in ColorStars Taiwan becoming a wholly owned subsidiary of the Company. Specifically, for each share of common stock outstanding of ColorStars Taiwan (1,500,000 shares of ColorStars Taiwan were issued and outstanding at such time), 20 shares of our common stock were issued in exchange for each such share (the aggregate of 30,000,000 shares of our common stock). On March 20, 2009, ColorStars Taiwan acquired 50.4% of the outstanding common shares of Fin-Core Corporation, a Taiwanese corporation (“Fin-Core”) for a cash consideration of US $468,262. This resulted in Fin-Core becoming a subsidiary of ours. The purchase price for the common shares of Fin-Core was determined through private negotiations between the parties and was not based upon any specific criteria of value.Fin-Core is principally engaged in the design and manufacturing of thermal management devices, the design and manufacturing of electrical and lighting devices and trade, and the import and export of electrical and lighting devices. 15 On July 7, 2010, ColorStars Taiwan sold 30.4% of its common shares of Fin-Core to Meiloon Industrial Co., Ltd., a publicly traded company on the Taiwan Stock Exchange, for a cash offering of US $429,000. As a result of this transaction, ColorStars Taiwan owned only 20% of the outstanding common shares of Fin-Core. On August 5, 2009, ColorStars Taiwan acquired a 51% equity interest in Jun Yee Industrial Co., Ltd., a Taiwanese corporation (“Jun Yee”) for a cash consideration of US $536,000. The purchase price for the equity interest in Jun Yee was determined through private negotiations between the parties and was not based upon any specific criteria of value. Upon acquiring the equity interest, Jun Yee became a subsidiary of ours. The principal activity of Jun Yee is the manufacturing of LED light. On November 26, 2010, ColorStars Taiwan entered into two related stock purchase agreements whereby ColorStars Taiwan sold all of its shares of Jun Yee common stock to Mr. Ming-Chun Tung and Ms. Ming-Fong Tung. Pursuant to the stock purchase agreement entered into with Mr. Ming-Chun Tung, ColorStars Taiwan sold 265,000 shares of its Jun Yee common stock to Mr. Ming-Chun Tung at a price per share of NTD $23 (USD $0.76) for a total purchase price of NTD $6,095,000 (USD $200,427). Furthermore, pursuant to the stock purchase agreement entered into with Ms. Ming-Fong Tung, ColorStars Taiwan sold 500,000 shares of its Jun Yee common stock to Ms. Ming-Fong Tung at a price per share of NTD $23 (USD $0.76) for a total purchase price of NTD $11,500,000 (USD $378,165). As a result of the transactions consummated above, Jun Yee is no longer our subsidiary. In October 2011, Fin-Core decided to increase its capital by issuing 3,000,000 new shares at par value of NTD10 per share. The Company was entitled to subscribe for up to 600,000 shares for NTD 6,000,000. However, the Company chose not to participate in the subscription of any newly issued shares of Fin-Core. As a result, on November 4, 2011, the Company’s equity interest in Fin-Core decreased to 11.43% from 20% after issuance of 3,000,000 new shares. On Dec. 20, 2012, Fin-Core Corporation decreased its total shares from 7,000,000 to 500,000. The Company’s invested cost and percentage of shareholding were unchanged after the share consolidation. The Company held 57,143 shares in Fin-Core after the consolidation. On December 28, 2012, Fin-Core increased its total shares to 1,100,000 shares with a new capital injection. The Company decided to not participate in the new share subscription and kept its total shares at 57,143. As a result, on December 31, 2012, the Company's equity interest in Fin-Core decreased to 5.19%. As a result of the consolidation and subsequent increase in outstanding shares, Fin-Core is no longer deemed our subsidiary. In 2004, ColorStars, Inc. based in Taiwan acquired 20% of the outstanding common shares of Anteya Technology Corporation. Anteya provides the OEM service to us for the TRISTAR, EZSTAR, R4, LUXMAN, and HB series of product lines. On August 16, 2012, Anteya increased its share capital from 5,000,000 shares to 6,500,000 shares, and we subscribed for 300,000 additional shares at par value. The Company now holds a total of 1,300,000 shares in Anteya representing a total investment of NTD $27,304,000 (USD $910,492). The Company did not subscribe additional shares in Anteya when Anteya increased its outstanding shares from 6,500,000 shares to 7,500,000 shares. As a result, the Company’s equity position in Anteya decreased from 20% to 17.33%. On October 13, 2008 we acquired 2,800 shares in a German company, Phocos AG. On May 27, 2013, the Company sold its 2,800 shares of Phocos AG to MUUS Horizen Fund 1, LP for $30 EU per share ($84,000 EU in total). The Company has no remaining stake in Phocos AG. 16 (c) Material Transactions During the Reporting Period . None. Results of Operations Comparison of Three Months Ended September 30, 2014 to Three Months Ended September 30, 2013 Net Sales. Net sales increased to $416,204 for the three months ended September 30, 2014, from $345,430 for the three months ended September 30, 2013. The increase in sales was due to difficulty competing with lower priced products from Chinese manufacturers and big name players like Orsam and Philips in the MR16, and GU10 commodity type product range. Cost of Goods Sold. Cost of goods soldincreased to $340,502 for the three months ended September 30, 2014 from $233,208 for the three months ended September 30, 2013. Theincreasein cost of goods sold was primarily due tothe increase in overall sales. Gross Profit. Gross profitdecreased to $75,702 for the three months ended September 30, 2014 from $112,222 for the three months ended September 30, 2013. Thedecreasein gross profit was primarily due to thedecrease in overall sales. Gross Profit Percentage. Gross profit percentage decreased to 18.19% for the three months ended September 30, 2014 from 32.49% for the three months ended June 30, 2013. The decrease in gross profit percentage was primarily due to price erosion in the global market due to increased competition. Selling, General and Administrative Expenses. Selling, general and administrative expensesdecreased to $120,999 for the three months ended September 30, 2014 from $177,146 for the three months ended September 30, 2013. Thedecreasein selling, general and administrative expenses is primarily related todecrease in trade show and advertising activity. Research and Development Expenses . Research and development (R&D) expensesdecreased to $0 for the three months ended September 30, 2014 from $17,021 for the three months ended September 30, 2013. The decreasein R&D expenses is primarily due tocompleting the development and certification of the R5 and AMBY series of lamps in 2013. Depreciation and Amortization. Depreciation and amortizationdecreased to $9,304 for the three months ended September 30, 2014 from $14,445 for the three months ended September 30, 2013. The decrease in depreciation and amortization was mainly due to decreased depreciation from fixed assets from construction of the new show room and conference room in Taipei office established in 2012. Interest Expense . Interest expensedecreased to $1,976 for the three months ended September 30, 2014 from $3,492 for the three months ended September 30, 2013. Thedecreasein interest expense was due to a slight decrease in the interest rate for borrowing. Net Income (loss). For the three months endedSeptember 30, 2014, we incurred a net loss of$(36,917)as compared to a net loss of$(133,886)for the three months endedSeptember 30, 2013. The net loss was primarily a result ofchallenges faced from Chinese competitors offering similar products at lower price points. 17 Comparison of Nine Months Ended September 30, 2014 to Nine Months Ended September 30, 2013 Net Sales. Net sales decreased to $915,000 for the nine months ended September 30, 2014, from $1,281,480 for the nine months ended September 30, 2013. The decrease in sales was due to difficulty competing with lower priced products from Chinese manufacturers and big name players like Orsam and Philips in the MR16, and GU10 commodity type product range. Cost of Goods Sold. Cost of goods solddecreased to $696,111 for the nine months ended September 30, 2014 from $850,494 for the nine months ended September 30, 2013. Thedecreasein cost of goods sold was primarily due tothe decrease in overall sales. Gross Profit. Gross profitdecreased to $218,889 for the nine months ended September 30, 2014 from $430,986 for the nine months ended September 30, 2013. Thedecreasein gross profit was primarily due to thedecrease in overall sales. Gross Profit Percentage. Gross profit percentage decreased to 23.92% for the nine months ended September 30, 2014 from 33.64% for the nine months ended September 30, 2013. The decrease in gross profit percentage was primarily due to price erosion in the global market due to increased competition. Selling, General and Administrative Expenses. Selling, general and administrative expensesdecreased to $410,083 for the nine months ended September 30, 2014 from $645,237 for the nine months ended September 30, 2013. Thedecreasein selling, general and administrative expenses is primarily related todecrease in trade show and advertising activity. Research and Development Expenses . Research and development (R&D) expensesdecreased to $5,983 for the nine months ended September 30, 2014 from $48,182 for the nine months ended September 30, 2013. The decreasein R&D expenses is primarily due tocompleting the development and certification of the R5 and AMBY series of lamps in 2013. Depreciation and Amortization. Depreciation and amortizationdecreased to $244,124 for the nine months ended September 30, 2014 from $327,496 for the nine months ended September 30, 2013. The decrease in depreciation and amortization was mainly due to decreased depreciation from fixed assets from construction of the new show room and conference room in Taipei office established in 2012. Interest Expense . Interest expensedecreased to $6,222 for the nine months ended September 30, 2014 from $9,574 for the nine months ended September 30, 2013. Thedecreasein interest expense was due to a slight decrease in the interest rate for borrowing. Net Income (loss). For the nine months endedSeptember 30, 2014, we incurred a net loss of$(244,124)as compared to a net loss of$(327,496)for the nine months endedSeptember 30, 2013. The net loss was primarily a result ofchallenges faced from Chinese competitors offering similar products at lower price points. Financial Condition, Liquidity and Capital Resources Our revenues are primarily derived from the sale of LED devices and systems. Although our financial results are mainly dependent on sales, general and administrative, compensation and other operating expenses, our financial results have also been dependent on the level of market adoption of LED technology as well as general economic conditions. Lighting products remained relatively static for 50 years until recently, when lighting became one of the last major markets to be transformed substantially by new technology. Because LED technology remains an emerging and expensive technology that has only recently become more economically viable, market adoption has been slow. Given the recent economic downturn, liquidity has been constrained forcing institutions and individuals to substantially reduce capital spending to focus only on critical path expenditures. LED lighting products have been a discretionary rather than mandatory investment, and as a result, sales of our devices and systems have been negatively impacted. We believe that as the global economy grows and provides institutions and individuals with greater liquidity, sales of our devices and systems will increase. Increased market awareness of the benefits of LED lighting, increasing energy prices and the social movement influencing individuals and institutions towards greater investment in energy-efficient products and services will have, we believe, an increasingly positive impact on our sales in the future. Additionally, we intend to utilize our strategic partnerships to help us reduce the component and production costs of our devices and systems in order to offer them at competitive prices. Further, we believe our ability to provide attractive financing options to our clients with respect to the purchase of our devices and systems will positively affect our sales. Comparison of Three Months Ended September 30, 2014 to Three Months Ended September 30, 2013 Net cash provided by (used in) operating activities. During the three months ended September 30, 2014, net cash used in operating activities was $(5,303) compared with $(159,751) used in operating activities for the three months ended September 30, 2013. The cash flow used in operating activities in the three months ended September 30, 2014 was primarily the result of the Company incurring a net loss, an increase of accounts receivables, inventories, and accrued expenses, and a decrease in account payables. The cash flow used in operating activities in the three months ended September 30, 2013 was primarily the result of the Company incurring a net loss, an increase of accounts receivables and a decrease in account payables. Net cash provided by (used in) investing activities . During the three months ended September 30, 2014, net cash used in investing activities was $-0- compared with $-0- used in investing activities for the three months ended September 30, 2013. Net cash provided by (used in) financing activities. During the three months endedSeptember 30, 2014, net cashprovided byfinancing activities was$55,987compared with$0 used infinancing activities for the three months endedSeptember 30, 2013.The cash flow provided by financing activities in the three months ended September 30, 2013 was primarily the result of increased short - term bank loan from Bank of SinoPac of Taiwan. 18 Comparison of Nine Months Ended September 30, 2014 to Nine Months Ended September 30, 2013 Net cash provided by (used in) operating activities. During the nine months ended September 30, 2014, net cash used in operating activities was $(184,868) compared with $(326,110) used in operating activities for the nine months ended September 30, 2013. The cash flow used in operating activities in the nine months ended September 30, 2014 was primarily the result of the Company incurring a net loss, a decrease of accounts receivables, inventories, accounts payable and accrued expenses and an increase in receipts in advance. The cash flow used in operating activities in the nine months ended September 30, 2013 was primarily the result of the Company incurring a net loss, an increase of accounts receivables, and inventories, and a decrease in account payables. Net cash provided by (used in) investing activities . During the nine months ended September 30, 2014, net cash used in investing activities was $-0- compared with $105,840 provided in investing activities for the nine months ended September 30, 2013. The increase of net cash provided by investing activities ended nine months September 30, 2013 was primarily the result of proceeds from selling all of the Phocos stocks. Net cash provided by (used in) financing activities. During the nine months endedSeptember 30, 2014, net cashprovided byfinancing activities was$155,934compared with$0 used infinancing activities for the nine months endedSeptember 30, 2013.The cash flow provided by financing activities in the nine months ended September 30, 2014 was primarily the result of increased short-term bank loan from Bank of SinoPac of Taiwan. We currently anticipate that our available cash in hand and cash resources from expected revenues will be sufficient to meet our anticipated working capital and capital expenditure requirements for at least the next twelve months. We currently have outstanding short-term loans with Bank SinoPac of Taiwan. We entered into two written, short-term loan agreements with this bank on September 1, 2014, and September 15, 2014, respectively. The loans are secured by real property of Tsui-Ling Lee, spouse of Wei-Rur Chen, our president and CEO. The terms of the loan agreements are described in further detail in the chart below: Lender Borrower Loan Amount Term Interest Rate Bank SinoPac of Taiwan ColorStars, Inc. Fifteen Million New Taiwan Dollars (NTD $15,000,000)(1) Sept. 2, 2014 to March 1, 2015 Floating at 1.94% per annum Bank SinoPac of Taiwan ColorStars, Inc. Three Million New Taiwan Dollars (NTD $2,000,000) (2) Sept. 15, 2014 to March 14, 2015 Floating at 1.94% per annum NTD $15,000,000 is approximately USD $500,000.00. NTD $2,000,000 is approximately USD $66,666.00 Our continued existence is dependent upon several factors, including increased sales volumes, collection of existing receivables and the ability to achieve profitability from the sale of our products. In order to increase our cash flow, we are continuing our efforts to stimulate sales. Recent Developments Currently, we have a total principal balance on the above notes of Seventeen Million New Taiwan Dollars (NTD $17,000,000). This amount was used to pay in full the three short-term loans from Hua Nan Commercial Bank of Taiwan on October 25, 2013, and funding for operations. As of September 30, 2014, NTD $17,000,000 is approximately USD $566,666. Inflation At this time, we do not believe that inflation and changes in price will have a material effect on operations. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Related Party Transactions The Company leases office space from Mr. Wei-Rur Chen. The term for the lease agreement is from November 2010 to November 2015. During the three months ended June 30, 2014, the Company paid USD $11,957 in rent pursuant to this lease agreement. Mr. Wei-Rur Chen owns one hundred percent (100%) interest in the lease agreement. Mr. Wei-Rur Chen is the President, Chief Executive Officer, Chief Financial Officer, and Chairman of the Board of the Company, as well as beneficial owner of more than five percent (5%) of the Company’s common stock. The Company also conducted business with a related party company Anteya Technology Corp. The Company owns 17.33% of the outstanding common stock of Anteya Technology Corp as of September 30, 2014. The largest transaction for the Company during the period ending September 30, 2014 was with Anteya Technology Corp. for NTD $4,967,800, equivalent to approximately USD $165,593. All transactions were at market-based prices. 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk. As we are a smaller reporting company, we are not required to provide the information required by this item. Item 4. Controls and Procedures. Evaluation of disclosure controls and procedures. We maintain disclosure controls and procedures (as defined in Exchange Act Rule 13a-15(e)) that are designed to assure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosures. As required by exchange Act Rule 13a-15(b), as of the end of the period covered by this report, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, we evaluated the effectiveness of our disclosure controls and procedures. Based on this evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective as of that date. Changes in internal control over financial reporting. There were no changes in our internal controls over financial reporting that occurred during our most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. PART IIOTHER INFORMATION Item 1. Legal Proceedings. There are no legal proceedings that have occurred within the past five years concerning our directors or control persons which involved a criminal conviction, a criminal proceeding, an administrative or civil proceeding limiting one’s participation in the securities or banking industries, or finding of securities or commodities law violations. 20 Item 1A.Risk Factors. As we are a smaller reporting company, we are not required to provide the information required by this item. Item 2 . Unregistered Sales of Equity Securities and Use of Proceeds . (a) Unregistered Sales of Equity Securities . None. (b) Use of Proceeds . Not applicable. (c) Purchases by the Issuer and Affiliated Purchasers of Equity Securities . None. Item 3.Defaults Upon Senior Securities. None. Item 4.Mine Safety Disclosures. Not applicable. Item 5. Other Information. None. 21 Item 6. Exhibits. INDEX TO EXHIBITS Exhibit Description *2.1 Stock Purchase Agreement entered into between ColorStars, Inc. and Hsien-Chang Lu on March 20, 2009 *2.2 Stock Purchase Agreement entered into between ColorStars, Inc. and Tsui-Ling Lee on March 20, 2009 *2.3 Stock Purchase Agreement entered into between ColorStars, Inc. and Ya-Yun Cheng on March 20, 2009 *2.4 Stock Purchase Agreement entered into between ColorStars, Inc. and Wei-Rur Chen on March 20, 2009 *2.5 Stock Purchase Agreement entered into between ColorStars, Inc. and Ming-Chun Tung on August 5, 2009 *2.6 Stock Purchase Agreement entered into between ColorStars, Inc. and Ming-Fong Tung on August 5, 2009 *3.1 Articles of Incorporation *3.2 By-laws *10.1 English Summary of Loan Agreement entered into between ColorStars, Inc. and Bank SinoPac on October 25, 2013 31.1 Certification of our Chief Executive Officer pursuant to Rule 13(a)-14(a)/15d-14(a) of the Securities Exchange Act of 1934, as amended 31.2 Certification of our Chief Financial Officer pursuant to Rule 13(a)-14(a)/15d-14(a) of the Securities Exchange Act of 1934, as amended 32.1 Certification of our Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002 32.2 Certification of our Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002 **101.INS XBRL Instance Document **101.SCH XBRL Taxonomy Extension Schema Document **101.CAL XBRL Taxonomy Extension Calculation Linkbase Document **101.DEF XBRL Taxonomy Extension Definition Linkbase Document **101.LAB XBRL Taxonomy Extension Label Linkbase Document **101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 22 * Included in previously filed reporting documents. ** Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: November 12, 2014 By: /s/Wei-Rur Chen Wei-Rur Chen President, Chief Executive Officer (Principal Executive Officer), Chief Financial Officer (Principal Financial Officer), Chairman of the Board of Directors 23
